Opinion to issue March 10, 2006
  





 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00889-CR
____________

IN RE CLYDE W. CATES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Clyde W. Cates, Jr., filed a pro se petition for writ of mandamus,
complaining that the trial court
 had not ruled on various pretrial motions that he filed
pro se in County court at Law No. 2.  Since the petition was filed, relator’s  pending
cases were dismissed.  The petition for writ of mandamus is therefore denied asmoot. 
See In re Markowitz, 998 S.W.2d 417 (Tex. App.—Waco 1999, orig. proceeding).
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).